Title: To Thomas Jefferson from Robert Patterson, 3 April 1807
From: Patterson, Robert
To: Jefferson, Thomas


                        
                            Sir
                     
                            Mint of  U. States April 3. 1807.
                        
                        With your approbation, I have employed Mr. John Reich as an Assistant Engraver in the Mint, at the annual
                            salary of 600 dolls. He has covenanted “to execute any work, in the line of his profession, that may be
                            required of him, either by the director or chief engraver, whether for the immediate use of the mint, or for that of the
                            U. States, when ordered by any special resolution or act of Congress, for that purpose, or by the President: provided,
                            that in the execution of any such work, no extraordinary hours of labour or attendance be required, without an adequate
                            compensation therefor”. So that if any seals should be wanted for the public offices, or dies for the striking of Indian
                            or other medals, they can now be executed in the best stile, at the mint, without any extra expence to government.
                        Mr. Reich is now preparing a set of new dies, in which some improvements in the devices will be introduced
                            (adhering, however, strictly to the letter of the law) which it is hoped will meet with public approbation.
                        With respect, Sir, to small coins, the practice of the mint has been, and still
                            continues to be, in strict conformity with your wishes and instructions—No Eagles nor dollars have been struck during the
                            last two years. Quarter dollars, dimes, and half-dimes are struck whenever desired by the depositors, or not particularly
                            objected to.
                        But, in truth nearly the whole of our silver bullion (chiefly Spanish dollars) come through the Banks; and it
                            is very seldom that they will consent to take any coin less than half-dollars. Small Spanish  silver coins are
                            extremely plenty, I believe in most of commercial towns; and as its nominal, and circulating value is far above its
                            real, intrinsic value, it will neither be sent to the mint, used in manufactures, nor carried out of the country; but,
                            indeed, is daily increasing by importation. Small Coins of the UStates will, therefore, be less necessary for the sake of
                            change, while foreign small silver continues to be a circulating medium
                        We lately struck, at the mint, nearly a quarter of a million of silver dimes: it is,
                            however, with the utmost difficulty that we can prevail on any of the Banks to accept of them; and, in fact, nearly half
                            the number still remains in our vaults! 
                  I have the honour to be Sir, with sentiments of the most profound respect &
                            esteem your Obedt. Servant
                        
                            R Patterson
                     
                        
                    